Per Curiam.

The question presented by counsel is whether the additional levy voted outside the tax limitation in one *202school district is valid as to the combined district, under Section 2, Article XII of the Constitution, where the district so voting is combined with another district not included in the former district at the time of the vote and which did not vote on such levy and was not a part of the taxing district at the time of such vote.
This question must be answered in the affirmative on authority of Gigandet v. Brewer, County Treas., 134 Ohio St., 86, in which the identical question was raised. The court, in that case, upheld the constitutionality of Section 4736, General Code (now Section 3311.26, Revised Code), and stated in the syllabus:
“Where a school district is created by a county board of education by the consolidation of two districts under the provisions of Section 4736, General Code, and after an equitable division of funds is made, a levy of a tax outside the one per cent limitation prescribed by Article XII, Section 2 of the Ohio Constitution as amended on November 7, 1933, on all the property in the new district, for the retirement of bonds issued for the erection of a school building by a vote of the people in only one of the districts in 1926, is not violative of the aforesaid constitutional provision.”
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Radcliee and O’Neill,,JJ., concur.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.